Citation Nr: 1111388	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for headache disability.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  It is not shown that the Veteran's current headache disability is related to service.

2.  Hepatitis C did not become manifest in service or for many years thereafter, and is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headache disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for hepatitis C are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
In this appeal, in a November 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2008 letter.  Accordingly, no further VCAA notice is required.     

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, private medical records and the report of a February 2009 VA medical examination.  Also of record and considered in connection with the appeal are statements provided by the Veteran, and by his representative on his behalf. 

The Board has also considered whether a VA medical nexus opinion is necessary for proper adjudication of either the Veteran's claims.  A VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). 

In the instant case, the evidence does not meet even the low threshold of indicating that either of the Veteran's claimed disabilities may be associated with any established event, injury or disease in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, there is no evidence of continuity of hepatitis C symptomatology since service (as disease symptomatology did not become manifest until many years after service) and no medical evidence, which even suggests the presence of a nexus between service and current hepatitis C.  Instead, the record contains only a bare allegation by the Veteran that a relationship between service and current hepatitis C exists.  McLendon, 20 Vet. App. 79, 83 (2006).  Similarly, although the Veteran has alleged continuity of headache symptomatology since service, as will be explained in the analysis below, the Board does not finds this allegation credible.  Also, there is similarly no medical evidence of record, which even suggests a nexus between the Veteran's current headaches and service.  McLendon, 20 Vet. App. 79, 83 (2006).  Accordingly, the provision of VA examinations or VA nexus opinions is not necessary in conjunction with either of the Veteran's claims.  38 C.F.R. § 3.159(c)(4).

The Board notes that no further RO action, prior to appellate consideration of these claims is required.    

II.  Factual Background

The service treatment records do not reflect any findings or complaints of hepatitis or other liver pathology.  An April 1968 progress note shows that the Veteran was complaining of headaches, coughing and spitting up blood for the past two days.  He reported that the headaches had been severe.  Physical examination showed an inflamed throat and a normal chest.  The Veteran was provided with a cold pack.  

A July 1969 progress note shows that the Veteran was complaining of fever, headache, a general run down feeling, chest pains, sniffles and disturbed sleep.  He was diagnosed with urinary tract infection and rule out pharyngitis.  On October 1969 separation examination, there were no pertinent complaints, findings, or indications of continuing or chronic headaches or any liver pathology.

A July 2000 letter from a private gastroenterologist indicates that the physician evaluated the Veteran for hepatitis C.  He noted a positive hepatitis C RIBA, as well as a positive hepatitis C core antibody.  In addition, a sonogram of the liver revealed increased echogenicity, which may have represented cirrhosis.  On examination, the Veteran was asymptomatic.  He did report receiving blood transfusions in 1995 and he also indicated that he had had a tattoo placed in 1972.  Additionally, he noted that he tried intravenous drugs in 1970, which may have put him at risk for acquiring hepatitis C.  The physician felt that the Veteran most likely did have chronic hepatitis C.  

An April 2006 private examination report indicates that the Veteran currently had hepatitis C.  He had used intravenous drugs in the 1970s and shared needles.  He also had had a transfusion in 1995 and gotten an earlier tattoo.  The diagnoses were hepatitis C with cirrhosis and elevated AFP with possible mass.  

On February 2009 VA examination, the Veteran reported that he was hit in the head in the service by bugles in 1967.  He did not pass out but felt dazed.  He indicated that after this occurred he started to get headaches.  He noted that he was treated on the local base clinic with routine pain medications such as ibuprofen and Motrin, which helped alleviate the headaches.  He described current headaches that were usual bitemporal throbbing ones, which occurred about two to three times per week and were partially alleviated by taking nonsteroidal anti-inflammatory pain medications.  The headaches could last for a few hours to sometimes a whole day.  The Veteran also had some slight, chronic daily headaches.  The headaches were associated with mild nausea with no vomiting and the Veteran did not have associated phonophobia and photophobia.  

Mental status examination showed that the Veteran was alert, oriented x 3 and cooperative.  His speech was coherent and intact.  Neurological examination was normal.  The examiner diagnosed the Veteran with migraine headaches.  The examiner commented that the headaches were not disabling or incapacitating and not severe or prostrating in nature.  The Veteran took routine over the counter medications, which could alleviate the headaches and he was able to continue his daily activities and routine.  He was also able to continue his work as a truck driver.

A March 2009 private medical examination report indicates that the Veteran was discovered to have hepatitis C several years prior.  In 2002, he had an MRI that showed hepatic cirrhosis without suspicious hepatic or biliary lesions.  In March 2006 he had a slightly elevated AFP and an HB core antibody was positive.  His viral load was 1,640,000.  The examining physician noted that the Veteran drank alcohol in the past but had not had any in the last several years.  The diagnostic assessment was hepatitis C with cirrhosis and elevated AFP with possible mass.  

Multiple other private medical records are on file for the recent past.  They fail to reveal that he complained of or sought any treatment for chronic or continuing headaches over those years.

In a July 2009 statement, the Veteran indicated that he was treated in at sick call, in basic training in 1967 and also in advanced infantry training for fever and headaches.  He was given bedrest.  As for his hepatitis C, he was given shots in the service with a needle and air gun.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury or illness occurred in service alone is not enough.  There must be chronic disability resulting from that injury or illness.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
  
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Headaches

The Veteran's service treatment records do show a couple of instances of headaches, in April 1968 and July 1969, with both instances found to be associated with an underlying infection.  However, on October 1969 separation examination, neurological functioning was found to be normal and no problem with headaches was noted.  Similarly, on his report of medical history, the Veteran reported that he did not have any history of head injury or frequent or severe headache. Consequently, a chronic headache disability is not shown to have become manifest during service.

Post-service, the first medical evidence of headaches is actually not until the VA examination in 2009, some 40 years after service.  Moreover, none of the post-service medical records tend to indicate that the Veteran's current headaches, noted so many years after the Veteran's separation from active service, are related to such service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran contends that he has continued to have headaches since being hit by bugles in service and he is competent to report continuity of headache symptomatology.  However, the Board notes that he did not report any problem with chronic headaches on his report of medical history at separation and no headache pathology was found at that time.  Similarly, as alluded to above, the claims file does not contain medical records tending to show any treatment for chronic and/or continuous headache problems since service.  The Board finds it incredible that the Veteran actually experienced continuous problems with headaches since service and did not seek any treatment.  More importantly, private medical records on file show complaints of multiple disorders over the years with virtually no mention of continuing or headaches.  The only claim of continuous headaches has been associated with this claim for compensation, and is not otherwise found to be credible.  The Board also notes that the Veteran has offered no explanation as to why he did not seek such earlier treatment.  Accordingly, for all of these reasons, the Board does not find the Veteran's allegation of chronic headache symptomatology since service credible.

Further, the Board notes that the July 2009 VA examination did not show any neurological abnormalities, a finding which tends to weigh against the Veteran having any residual disability, specifically as a result of being struck by bugles in service.  

Consequently, given that the service treatment records do not show manifestation of a chronic headache disability during service; given that continuity of headache disability since service is not established; and given that a relationship between current headache disability and service is not shown, the Board must conclude that the weight of the evidence is against a finding of service connection.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Hepatitis C

The veteran's service treatment records are negative for any clinical reference to hepatitis C or any pertinent pathology.  The record then does not contain any reference to hepatitis C until 2000, approximately 31 years after service.   Moreover, none of the post-service medical records contain any indication that the Veteran's hepatitis C, noted so many years after the Veteran's separation from active service, is related to such service.  To the contrary, the records suggest non-service related risk factors, including intravenous drug use with the sharing of needles and a post-service tattoo.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson, 230 F.3d 1330 (Fed. Cir. 2000).  
 
The Veteran contends that his hepatitis C is related to receiving shots in the service with a needle and an air gun.  However, there is absolutely no medical evidence of record to support this contention.   Additionally, as a layperson, the Veteran is not competent to provide a medical opinion regarding a potential nexus between such injections and current hepatitis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that there is no competent medical evidence of hepatitis C until many, many years after service; given that there is no competent evidence of a nexus between hepatitis C and the Veteran's service, including any needle or air gun injections therein; and given that the medical evidence of record suggests only post-service risk factors for hepatitis C, the Board must conclude that the weight of the evidence is against a finding of service connection.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for headache disability is denied.

Service connection for hepatitis C is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


